Dismissed and Memorandum Opinion filed November 9, 2006







 
Dismissed
and Memorandum Opinion filed November 9, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00447-CR
NO. 14-06-00448-CR
____________
 
FRANKLIN DAVID MOTLEY,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
253rd District Court
Chambers County,
Texas
Trial Court Cause Nos.
13773 & 13873
 

 
M E M O R A N D U M   O P I N I O N
A
written request to withdraw the notices of appeal, personally signed by
appellant, has been filed with this court.  See Tex. R. App. P. 42.2.  Because this court has not delivered
an opinion, we grant appellant=s request.
Accordingly,
we order the appeals dismissed.  We direct the clerk of the court to issue the
mandates of the court immediately.
PER CURIAM




 
Judgment rendered and Memorandum
Opinion filed November 9, 2006.
Panel consists of Justices Fowler,
Edelman, and Frost.
Do not publish C Tex.
R. App. P. 47.2(b).